370 S.E.2d 236 (1988)
322 N.C. 486
Darlene SUGGS
v.
Ruth Thompkins NORRIS, Administratrix CTA of the Estate of Junior Earl Norris.
No. 226P88.
Supreme Court of North Carolina.
June 2, 1988.
C. Franklin Stanley, Jr., Tabor, for defendant.
Williamson & Walton, Whiteville, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following decision was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of June 1988."